                                                             Judge:          Christopher M. Alston
1                                                            Chapter:        7

2
                        UNITED STATES BANKRUPTCY COURT
3
               FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
4
      In Re:                                        No. 18-13383-CMA
5

6
                                                    AMENDED EX PARTE APPLICATION FOR
      JACK CARLTON CRAMER, Jr.                      ORDER AUTHORIZING EMPLOYMENT OF
7                                                   ATTORNEYS FOR TRUSTEE
8              Debtor(s).
9

               Edmund Wood, the duly appointed Chapter 7 Trustee in the above-captioned bankruptcy
10

11    case, applies to this Court for authority to employ Rory Livesey and the Livesey Law Firm, WSBA

12    # 17601, whose offices are located at 600 Stewart Street #1908, Seattle WA 98101, as Attorney for

13    Trustee and in support thereof states as follows:
14
      1.       On August 29, 2018, the debtor(s) filed a Chapter 13 bankruptcy petition in the United
15
      States Bankruptcy Court for the Western District of Washington at Seattle.
16
      2.       On December 17, 2018 an order was entered converting this bankruptcy to Chapter 7 and
17
      on December 17, 2018, Edmund Wood was appointed trustee of the estate.
18

19
      3.       The assets of the estate include real property located at 15605 63rd Ave NE, Kenmore, Wa

20    98028. The trustee is pursuing a sale of this property and needs counsel to obtain court approval of

21    the sale. The trustee desires to hire Rory Livesey and the Livesey Law Firm to obtain approval on
22
      behalf of the estate on an hourly basis and to perform other duties of general counsel as required,
23
      subject to Court approval after notice and a hearing.
24
      4.       Rory Livesey has previously worked with Edmund J. Wood, Trustee, in other bankruptcy
25
      cases and it is anticipated that this will continue.
26

      5.       The trustee is aware of no connections between Rory Livesey and the Livesey Law Firm
27

28    and the debtor, creditors, any party in interest, their respective attorneys and accountants, the United

29
                                                                                          Wood & Jones, P.S.
      APPLICATION TO EMPLOY RORY LIVESEY                                                         303 N. 67th Street
      AND THE LIVESEY LAW FIRM                                                                  Seattle WA 98103
      Page 1                                                                                       (206) 623-4382


     Case 18-13383-CMA            Doc 61      Filed 01/31/19            Ent. 01/31/19 10:01:45       Pg. 1 of 2
      States Trustee, or any person employed in the office of the United States Trustee other than as set
1

      forth above. No notice to creditors or interested parties of this motion is necessary pursuant to 11
2

3     U.S.C.§102(1) and FRBP 2002.

4     6.        The Trustee is not aware of any interest adverse to the estate held by Rory Livesey and the

5     Livesey Law Firm and believes them to be disinterested pursuant to 11 USC §101(14).
6
      7.        No retainer has been paid or promised to Rory Livesey and the Livesey Law Firm and all
7
      compensation is subject to a Court order after notice to creditors and a hearing.
8
      8.        The hourly billing rate for Rory Livesey (attorney) is $385 per hour and the rate for Patricia
9
      Johnson (legal assistant) is $155 per hour.
10

11
                WHEREFORE, the trustee applies to the Court for an order authorizing the employment of

12    Rory Livesey and the Livesey Law Firm as Attorneys for the Trustee to perform legal services

13    described in this application as of the date this application and order are submitted to the office of
14
      the United States Trustee, with all compensation subject to Court order upon notice to creditors and
15
      a hearing.
16
                DATED:           January 31, 2019
17

18

                                                         /s/Edmund Wood       ___ _______
19
                                                         Edmund Wood , WSBA #03695
20                                                       Chapter 7 Trustee

21

22              I CERTIFY under penalty of perjury that on January 24, 2019, I caused a copy of the
23
      foregoing document to be delivered to the U.S. Trustee by email at
24
      USTPRegion18.SE.ECF@usdoj.gov, and the U.S. Trustee’s Office has no objection or seven days
25
      have passed since submission to the U.S. Trustee’s Office.
26
                                                   /s/ Dominique Moses
27
                                                 Dominique Moses, Paralegal
28

29    Livesey - App to Hire
                                                                                        Wood & Jones, P.S.
      APPLICATION TO EMPLOY RORY LIVESEY                                                      303 N. 67th Street
      AND THE LIVESEY LAW FIRM                                                               Seattle WA 98103
      Page 2                                                                                    (206) 623-4382


     Case 18-13383-CMA            Doc 61      Filed 01/31/19      Ent. 01/31/19 10:01:45          Pg. 2 of 2
